Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/19/2018. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/225,837, filed 12/19/2018, claims Priority from Provisional Application 62650388, filed 03/30/2018, and also claims Priority from Provisional Application 62607687, filed 12/19/2017.

Drawings
	The drawings are objected to because in Figs. 3-4 and 9, some text labels are shown in blurry fonts, difficult to read. (See annotated drawings below with circles on some of them as an FYI) 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


    PNG
    media_image1.png
    586
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    905
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    647
    911
    media_image3.png
    Greyscale

Claim Objections
	Claims 17 and 19 are objected to because of the following informalities: As per claim 17, the preamble “Software” should be replaced with “A software” or with an appropriate phrase.  As per claim 19, the limitation “claim 19” of “The software of claim 19” should be replaced with claim 17” because claim cannot depend on itself.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1, 7, 14 and 17, the limitations “receiving features characterizing the poses in each of the images, and determining the parameters that configure the automated pose recognition system to match the features characterizing the poses from the corresponding plurality of radio frequency signals” are ambiguous because of following reasons. 
	Regarding the limitation “receiving features characterizing the poses in each of the images”, the features appear being processed (or extracted) from sections of the radio frequency input signal (see claim 6) and the radio frequency input signal is being received as an input. Since the features are being extracted from the received radio frequency signal, the phrase “receiving features” appears incorrect. For the sake of 
	Regarding the limitation “determining the parameters that configure the automated pose recognition system to match the features characterizing the poses from the corresponding plurality of radio frequency signals”, it is not clear whether “match” is between parameter and feature or between feature and the image. If it is between parameter and feature, then the limitation should be replaced with “determining the parameters that configure the automated pose recognition system to match with the features characterizing the poses from the corresponding plurality of radio frequency signals” for clarity.
	If it is between feature and image, then the limitation should be replaced with “determining the parameters that configure the automated pose recognition system to match the features characterizing the poses with the corresponding plurality of radio frequency signals”. For the sake of examination, the limitation is interpreted as  matching parameters with features.

As per claims 2-5 and 18-20, claims are also rejected under 35 USC 112(b) because base claim 1 and 17 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for pose recognition comprising (1.A)
storing parameters for configuration of an automated pose recognition system (1.B.1) for detection of a pose of a subject represented in a radio frequency input signal, (1.B.2)
the parameters having been determined by a first process comprising: (1.C)
accepting training data comprising a plurality of images including poses of subjects and a corresponding plurality of radio frequency signals; (1.D)
and executing a parameter training procedure (1.E.1) to determine the parameters, the parameter training procedure (1.E.2) including, 
receiving features characterizing the poses in each of the images (1.F), and determining the parameters that configure the automated pose recognition system to match the features characterizing the poses from the corresponding plurality of radio frequency signals. (1.G)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.B.2), (1.C), (1.E.2), (1.F) and (1.G) are treated by the Examiner as belonging to Mental Process grouping or the combination of Mental Process grouping and Mathematical Concept grouping as the limitations/steps involves observation, judgement, mathematical calculations or mathematical relationship (See Spec - neural network [006, 008-009, 0012, 0026, 033-034, 056—0057], RF tensor, convolution filter, convolution operator [0060-0069, 0071, 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for pose recognition”, “storing parameters for configuration of an … system”, “accepting training data comprising … images and signals” and “executing a parameter training procedure”; 
In Claim 6: “A method for detection of a pose of a subject … using  an … system”;
In Claim 13: “A system for detection of a pose of a subject”;
In Claim 17: “Software stored on non-transitory machine-readable media having instructions”;
As per claim 1, the additional element in the preamble “A method for pose recognition” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitation/step “storing parameters for configuration of an … system” represents a basic standard computer function and it only adds insignificant extra-solution activity to the judicial exception. The limitation/step “executing a parameter training procedure” can be interpreted as belonging to organizing a human activity if running a tool or simulation or 
As per claim 6, the additional element in the preamble “A method for detection of a pose of a subject … using  an … system” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use.
As per claim 13, the additional element in the preamble “A system for detection of a pose of a subject” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. 
As per claim 17, the additional element in the preamble “Software stored on non-transitory machine-readable media having instructions” is not qualified for a meaningful limitation and the element represents a general computer sub component and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
See Xue, Zhang, Zhu and  Ely from the list of prior art of record cited below)
	Claims 1-20, therefore, are not patent eligible.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue (Xue Li , “Real Time Unobtrusive Human Behaviors Recognition", Machine Learning for Sensory Data Analysis, 2 December 2014 (2014-12-02), pages 1-2, XP058063061, ACM, New York NY,USA DOI: 10.1145/26897 46.2689757, ISBN: 978-1-4503-3159-3), hereinafter ‘Xue’.
As per claim 1, Xue discloses
	A method for pose recognition (matching approach … pattern discovery [pg. 1 right col middle], human body behavior recognition [pg. 1 left col top], unobstructive techniques to watch [pg. 1 right col bottom], 3D Avatar Reconstruction [Fig. 3]) comprising 
	storing parameters for configuration of an automated pose recognition system for detection of a pose of a subject represented in a radio frequency input signal, (template database … gesture type [pg. 1 right col mid and bottom, Fig. 
	the parameters having been determined by a first process comprising: (skeleton model, template [pg. 1 right col]) 
	accepting training data comprising a plurality of images including poses of subjects and a corresponding plurality of radio frequency signals; (X, training data [pg. 1 right col top], 3-D voxels are collected, depth cameras to calibrate the SAR voxels, representing image and RF signals
	and executing a parameter training procedure to determine the parameters, the parameter training procedure including, (learn a normalized model in order to transform voxels into skeletons, model is learned, a template approach, the trained cases in the template database. [pg. 2 left col bottom])
	receiving features characterizing the poses in each of the images, (feature selection, extracted feature [pg. 1 right col]), and 
	determining the parameters that configure the automated pose recognition system to match the features characterizing the poses from the corresponding plurality of radio frequency signals. (match the extracted features with a template database, template … is learned for each gesture type. [pg. 1 right col], key point matching [Fig. 3])
As per claim 6, Xue discloses
	A method for detection of a pose of a subject represented in a radio frequency input signal using an automated pose recognition system configured 
	the method comprising:
	 processing successive parts of the radio frequency input signal using the automated pose recognition system to identify features characterizing poses of the subject in the sections of the radio frequency input signal.  (RF, SAR, key point matching, learned model  [Fig. 3])

As per claim 13, Xue discloses
	A system for detection of a pose of a subject represented in a radio frequency signal, the system configured according to predetermined parameters (real time human behaviors detection system [pg. 1 left col],  online system [pg. 2 left col bottom],  matching approach … pattern discovery [pg. 1 right col middle], human body behavior recognition [pg. 1 left col top], unobstructive techniques to watch [pg. 1 right col bottom], 3D avatar reconstruction, online phase [Fig. 3], calibrate the SAR voxels and learn a normalized model in order to transform voxels into skeleton, identified skeletons …matched with trained cases in the template database [pg. 2 left col bottom])and comprising:

As per claim 17, Xue discloses
	Software stored on non-transitory machine-readable media having instructions stored thereupon, wherein instructions are executable by one or more processors to: (human-computer interface [pg. 1 left col top], online system, optimal system, framework [pg. 2 left col bottom – right col top], implying computer software tool is involved)
	accept training data comprising a plurality of images including poses of subjects and a corresponding plurality of radio frequency signals; (X, training data [pg. 1 right col top], 3-D voxels are collected, depth cameras to calibrate the SAR voxels, representing image and RF signals
	and execute a parameter training procedure to determine the parameters, the parameter training procedure including, (learn a normalized model in order to transform voxels into skeletons, model is learned, a template approach, the trained cases in the template database. [pg. 2 left col bottom])
	receiving features characterizing the poses in each of the images, (feature selection, extracted feature [pg. 1 right col]), and 


As per claims 2, 8, 15 and 19, Xue discloses claims 1, 6, 13 and 17 set forth above.
Xue further discloses the features characterizing the poses include features characterizing points in space. (feature selection, extracted feature [pg. 1 right col], generation of skeletons … feature extractions based on the … training cases [pg. 2 right col top], key points [Fig. 3])

As per claims 3, 9, 16 and 20, Xue discloses claims 2, 8, 15 and 19 set forth above.
Xue further discloses the features characterizing the poses in space include features characterizing points in three-dimensional space. (skeleton model, position associate with three coordinates [pg. 1 right col middle], 3D Avatar [Fig. 3])

As pe claim 4, Xue discloses claim 1 set forth above.
Xue further discloses performing the first process to determine the parameters. (online model is being constructed, template approach  [pg. 2 left col bottom])

As per claims 5 and 18, Xue discloses claims 1 and 17 set forth above.


As per claims 7 and 14, Xue discloses claims 6 and 13 set forth above.
Xue further discloses accept training data comprising a plurality of images including poses of subjects and a corresponding plurality of radio frequency signals; (X, training data [pg. 1 right col top], 3-D voxels are collected, depth cameras to calibrate the SAR voxels, representing image and RF signals
	and execute a parameter training procedure to determine the parameters, the parameter training procedure including, (learn a normalized model in order to transform voxels into skeletons, model is learned, a template approach, the trained cases in the template database. [pg. 2 left col bottom])
	receiving features characterizing the poses in each of the images, (feature selection, extracted feature [pg. 1 right col]), and 
	determining the parameters that configure the automated pose recognition system to match the features characterizing the poses from the corresponding plurality of radio frequency signals. (match the extracted features with a template database, template … is learned for each gesture type. [pg. 1 right col], key point matching [Fig. 3]).
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.

	Zhu (US 20200082635 A1) discloses use of key points in the images to construct an augmented reality. It also uses the neural network model to predict a probability heat map and a vector or PAF (part affinity fields) heat map corresponding to all pose key points in an image and, then, all the pose key points are connected by using a post-processing algorithm to form a pose of each person.
	Ely (US 20160256082 A1) discloses use of RF signals [0035, 0042] to recognize activities or exercises by mapping the movement of user’s body through 3D space over time [0117]
	Versace (US 20190087975 A1) discloses use of OpenSense technology employing neutrally inspired processing to identify and locate objects in a robot’s environment.
	Wu (US 20220026530 A1) discloses methods, apparatus and systems for human recognition based on one or more gait features detected wirelessly.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865